ME. JUSTICE ANGSTMAN
(dissenting) :
In my opinion the word "automobile” as used in R. C. M. 1947, sec. 94-901, as amended by Chapter 126, Laws of 1949, is sufficiently broad to include a "truck,” and the district judge properly so held. The fact that a truck is classed differently from ah automobile for purposes of taxation does not militate against this view.
"A word or phrase Inay have different meanings as it is employed in different connections (Barnes v. Montana Lumber & Hardware Co., 67 Mont. 481, 216 Pac. 335), and the particular meaning to be attached to it in a given statute or constitutional provision is to be measured and controlled by the connection in which it is employed, the evident purpose of the act, and the subject to which it relates. Northern Pac. Ry. Co. v. Sanders County, 66 Mont. 608, 214 Pac. 596.” Thaanum v. Bynum Irrigation District, 72 Mont. 221, 232 Pac. 528, 530. And see Crow Creek Irrigation District v. Crittenden, 71 Mont. 66, 227 Pac. 63.
The courts generally hold that the word ‘1 automobile ’1 as used in various statutes includes a truck. Kellaher v. City of Portland, 57 Or. 575, 110 Pac. 492, 112 Pac. 1076; Wiese v. Polzer, 212 Wis. 337, 248 N. W. 113; Bethlehem Motors Corp. v. Flynt, 178 N. C. 399, 100 S. E. 693; Life & Casualty Ins. Co. of Tennessee v. Roland, 45 Ga. App. 467, 165 S. E. 293; American Mut. Liability Ins. Co. v. Chaput, 95 N. H. 200, 60 A. (2d) 118; Hoover v. National Casualty Co., 236 Mo. App. 1093, 162 S. W. (2d) 363; Bradley v. Commonwealth, 288 Ky. 416, 156 S. W. (2d) 469; Koser v. American Cas. Co. of Reading, 162 Pa. Super. 63, 56 A. (2d) 301.
It is folly to suggest that defendant knew it would be a crime to invade a passenger automobile for the purpose of theft, but that he did not or could not know that it was a crime to enter a truck for the same purpose.
It is noteworthy that while defendant made a motion raising this particular point, he has not assigned error on the part of the *241court in denying his motion and makes no argument in his brief on this point.
I also disagree'with the foregoing opinion so far as it treats of the question of the admissibility of defendant’s confession. Where, as here, the evidence aside from the confession is consistent with it and where the inducement held out to defendant was such that there was no fair risk of a false confession, we ought not to hold that the court erred in admitting it. State v. Rossell, 113 Mont. 457, 127 Pac. (2d) 379, and State v. Robuck, 126 Mont. 302, 248 Pac. (2d) 817.
The evidence in the record is consistent with the statements made by defendant in'1 his confession and the record does not suggest that those statements are false or untrue. Defendant was 22 years of age at the time of the trial. He is no stranger to court proceedings of a criminal nature. He admitted that he had previously been convicted of a felony. The crime was committed in company with two boys, one 15 and the other 16 years of age. Defendant drove the car used in the burglary. He drove away with the loot in his car.
A reading of the record convinces me that the court did not abuse its discretion in admitting the confession. Defendant freely admitted that he was not placed in fear when he signed the statement and that he knew the statement would be used against him. The circumstances indicate that the confession is a true and not a false statement of what occurred in connection with the crime.
I think the judgment should be affirmed.